DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered. Accordingly, claim 2 is cancelled, and claims 1, 3-4 and 6-8 are currently pending in this application.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Albani (US 20190150548 A1).
As per claim 1, Albani discloses cooling device (“A”, see at least figures 1-3, 7 and 10), comprising: an air intake scoop (1, 5 and related components combined) comprising a basin (1) formed in part by a front edge (formed by an edge of at least one groove 6) of the air intake scoop (see at least figure 3), the front edge (edge of at least one groove 6) forming a raised surface extending at a consistent height (the height of the edge of one groove 6) across a front portion (portion where 8.1 is located; see at least figure 3) of the basin (1), and by a rear barrier (“step” formed at 1.5 in figure 3, also shown as 1.51 in figure 8) in the air intake scoop (see figures 3 and 8); at least one vent aperture (A2) located behind the rear barrier (as shown in at least figures 3, 7, and 8); and a fluid absorbing material (3) positioned between the front edge (edge of 6) of the air intake scoop and the rear barrier (“step” of 1.5, 1.51; see at least figure 10) in the air intake scoop (1, 5 and related components) and located such that air (F1) passing into the air intake scoop (via A1 as shown in figure 10) passes through the fluid absorbing material (3; as F2) before1 passing into the at least one vent aperture (A2; as F3), the fluid absorbing material (3) configured to absorb a fluid (water) and to facilitate airflow (F2) through the fluid absorbing material (3; see at least figure 10 and paragraphs 59-60).  
As per claim 3, Albani discloses at least one drainage aperture (8.1; see at least figures 3 and 7, and paragraph 45) positioned within a sidewall2 (8) of the air intake scoop (evident from at least figure 3) and located at least partially below a top surface (1.5) of the rear barrier (1.51; evident from at least figures 3, 4b, 6 and/or 10).  
see at least figures 1-3, 7 and 10), comprising: a helmet (“C”); an air intake scoop (“A”) coupled to the helmet (as shown in at least figure 6), the air intake scoop (“A”) comprising a front edge (formed by an edge of 6) including a raised surface extending at a consistent height (a height of 6), a rear barrier (“step” formed at 1.5 in figure 3, also shown as 1.51 in figure 8), and a basin (1.2) located between (see at least figure 3), and at least partially formed by the front edge (formed by an edge of 6) and the rear barrier (as shown in at least figure 3); at least one vent aperture (A2) positioned behind the rear barrier (1.51) relative to a front of the air intake scoop (as shown in at least figures 3, 7, 8 and 12), the at least one vent aperture (A2) located at least partially below a top edge of the rear barrier (evident from at least figures 2 and 10); and a fluid absorbing material (3) disposed between the front edge (edge of 6) and the rear barrier (1.51) in the air intake scoop (“A”) and located such that air (F1) passing into the air intake scoop (via A1 as shown in figure 10) passes through the fluid absorbing material (3; as F2) before passing into the at least one vent aperture (A2; as F3), the fluid absorbing material (3) configured to absorb a fluid (water) and to facilitate airflow (F2) through the fluid absorbing material (3; see at least figure 10 and paragraphs 59-60).  
As per claim 7, Albani discloses at least one drainage aperture (8.1) positioned within a sidewall3 (8) of the air intake scoop (“A”) and located at least partially below the top edge of the rear barrier (evident from at least figures 3, 4b, 6 and/or 10).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albani (US 20190150548 A1) in view of Junkins (US 20040074250 A1).
As per claim 4, Albani may not explicitly disclose a water supply system comprising: a water supply container; a hose extending between the water supply container and the air intake scoop; and a pump in fluid communication with at least one of the water supply container and the hose to pump fluid from the water supply container to the fluid absorbing material in the air intake scoop.  
On the other hand, Junkins, directed to a cooling apparatus, discloses a helmet (30) including an air intake scoop (31), and further comprising a water supply system (10, 60 and related components; see at least figure 1) comprising: a water supply container (11; see at least figure 2); a hose (60) extending between the water supply container (11) and the air intake scoop (31; evident from at least figures 1-3); and a pump (61) in fluid communication with at least one of the water supply container (11) and the hose (60) to pump fluid from the water supply container (11) to a fluid absorbing material (65) in the air intake scoop (31; as shown in at least figures 1-3).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness 
As per (1), it should be noted that in Junkins, the water supply system is used to provide cooling to an air intake scoop to provide cooling within a helmet (evident from at least figures 1-3 and paragraph 8). The system employs, inter alia, the use of ice within a water tank to provide the necessary cooling to said helmet, which provides cooling to a user for long periods of time (see at least paragraphs 7 and 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Junkins has successfully implemented its own teachings with regards to the water supply system, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Albani. Said reasonable expectation of success is apparent from the fact that both Albani and Junkins are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. cooling devices for helmets). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art would recognize that implementing the teachings of Junkins into the teachings of Albani can be done as a matter of improving the cooling efficiency of Albani, by providing additional cooling by means of the water supply system, without yielding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Albani and to have modified them with the teachings of Junkins, by having a water supply system comprising: a water supply container; a hose extending between the water supply container and the air intake scoop; and a pump in fluid communication with at least one of the water supply container and the hose to pump fluid from the water supply container to the fluid absorbing material in the air intake scoop, in order to provide additional cooling for extended periods of time within the apparatus of Albani, as similarly suggested by Junkins, further in order to improve the cooling efficiency of Albani, without yielding unpredictable results.
As per claim 8, Albani may not explicitly disclose the device further comprising a water supply system comprising: a water supply container; a hose extending between the water supply container and the fluid absorbing material; and a pump in fluid communication with at least one of the water supply container and the hose to pump fluid from the water supply container to the fluid absorbing material.
On the other hand, Junkins, directed to a cooling apparatus, discloses a helmet (30) including an air intake scoop (31), and further comprising a water supply system (10, 60, and related components; see at least figure 1) comprising: a water supply container (11; see at least figure 2); a hose (60) extending between the water supply container (11) and a fluid absorbing material (65, which absorbs fluid from 60); and a pump (61) in fluid communication with at least one of the water supply container (11) and the hose (60) to pump fluid from the water supply container (11) to the fluid absorbing material (65; as shown in at least figures 1-3). 

As per (1), it should be noted that in Junkins, the water supply system is used to provide cooling to an air intake scoop to provide cooling within a helmet (evident from at least figures 1-3 and paragraph 8). The system employs, inter alia, the use of ice within a water tank to provide the necessary cooling to said helmet, which provides cooling to a user for long periods of time (see at least paragraphs 7 and 20). As per (2), one of ordinary skill in the art would recognize that since the prior art of Junkins has successfully implemented its own teachings with regards to the water supply system, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Albani. Said reasonable expectation of success is apparent from the fact that both Albani and Junkins are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. cooling devices or systems for helmets). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Albani and to have modified them with the teachings of Junkins, by having the cooling device further comprise a water supply system comprising: a water supply container; a hose extending between the water supply container and the fluid absorbing material; and a pump in fluid communication with at least one of the water supply container and the hose to pump fluid from the water supply container to the fluid absorbing material, in order to provide additional cooling for extended periods of time within the apparatus of Albani, as similarly suggested by Junkins, further in order to improve the cooling efficiency of Albani, without yielding unpredictable results.

Response to Arguments
Applicant's arguments filed on December 10, 2020 (“the Remarks”) have been fully considered but they are not persuasive.
Applicant argues that the prior art of Albani does not disclose the claimed subject matter as currently recited. In particular, applicant alleges that Albani does not teach the fluid absorbing material being located such that air passing into the air intake scoop passes through the fluid absorbing material before passing into the at least one vent aperture.4 Applicant argues that the air expressly contradictory to the present claims” (emphasis added).5 However, these arguments are considered unpersuasive for the following reasons.
First, it should be noted that a broadest reasonable interpretation (BRI) of the claimed subject matter includes various interpretations in addition to the one presented by applicant in the Remarks. For instance, the phrase “such that air passing into the air intake scoop passes through the fluid absorbing material before passing into the at least one vent aperture” is a genus that covers various species that fall outside of the specific embodiment applicant alludes to in the Remarks, or the embodiment disclosed within the instant specification. In essence, applicant appears to construe the claim limitation as solely being able to be infringed in the case where air passing into the air intake scoop first passes through the fluid absorbing material and then passes into the at least one vent aperture. Although valid, this interpretation is not the only interpretation that can cause infringement of the claim(s). Applicant is reminded that it is improper to import limitations from the specification into the claims, when the claim language is broader than the disclosed embodiments.6 
In light of the above, one of ordinary skill in the art would recognize that an alternate BRI includes a claim construction where the term “before” is relied upon as a function of location (as opposed to time), and wherein the prior art of Albani would indeed meet the claim limitation. Namely, Albani teaches that a flow of air (F1) passing into the air intake scoop (via A1) would pass through the fluid absorbing material (3) before it would pass through the vent aperture (A2). This is explicitly evidenced by the fact that Albani enumerates the air flow sequence (e.g. as F1, arguendo, had the vent aperture (A2) been located before the fluid absorbing material (3), then the prior art of Albani would have not anticipated the claimed invention. Nonetheless, since a BRI of the claim supports the current anticipatory analysis, the prior art of Albany is deemed to teach the claim limitation(s), and applicant’s arguments are considered unpersuasive. 
As per the 103 rejections, applicant appears to reiterate the same arguments presented for the 102 rejection, and are therefore also considered unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “before” can be construed as “in front of”, according to the Merriam-Webster Dictionary.
        2 Defined as “a wall forming the side of something”, according to the Merriam-Webster Dictionary.
        3 Id.
        4 See third paragraph of page 4 of the Remarks.
        5 See second to last paragraph of page 4, Id.
        6 See MPEP 2111.01 (II).